*855OPINION OF THE COURT
On summary consideration, order affirmed, with costs. Mrs. Thompson is clearly entitled to “use or possession” of the apartment within the meaning of the decontrol provisions of the rent control statute, and has resided there continually since 1942. Accordingly, there has been no hiatus in possession or actual physical vacancy of the premises by the statutory tenant as would be required to support an order of decontrol.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Wachtler, Fuchsberg and Meyer. Taking no part: Judge Jones.